                                UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NORTH CAROLINA, SOUTHERN DIVISION
 Neighborhood Networks Publishing,                  Case No. 7:19-CV-00089-BO
 Inc. and N2 Franchising, LLC,
                                                    Superior Court of New Hanover
                                                    County
                                Plaintiffs,         Case No. 19-CVS-001474
 v.                                                 ANSWER TO COMPLAINT

 Jacqueline Marie Lyles and Lifestyle
 Publications, LLC,

                                Defendants.



         Defendant Lifestyle Publications, LLC (“Defendant”) for its answer to
Neighborhood Networks Publishing, Inc. and N2 Franchising, LLC’s Verified
Complaint (“Complaint”) admits, denies and alleges as follows:
                                              INTRODUCTION
         1.       Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 1 of the Complaint.
         2.       Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 2 of the Complaint.
         3.       Paragraph 3 of the Complaint is a conclusion that does not require an
answer from this Defendant, and therefore Defendant denies the allegations of
Paragraph 3 of the Complaint.
                                      PARTIES AND JURISDICTION
         4.       Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 4 of the Complaint.
         5.       Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 5 of the Complaint.


                                          1 5 Filed 05/16/19 Page 1 of 13
              Case 7:19-cv-00089-BO Document
CORE/3506595.0005/152590466.1
         6.       Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 6 of the Complaint.
         7.       Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 7 of the Complaint.
         8.       Defendant denies the allegations in Paragraph 8 of the Complaint.
         9.       Defendant admits that it is in engaged in the community publication
business, but denies the remaining allegations in Paragraph 9 of the Complaint.
         10.      Defendant admits that it contracts with publishers that print magazines
in the North Carolina communities identified, but denies the remaining allegations
in Paragraph 10 of the Complaint.
         11.      Defendant admits the allegations in Paragraph 11 of the Complaint as
it relates to the United States District Court for the Eastern District of North Carolina,
Southern Division. Defendant denies the remaining allegations in Paragraph 11 of
the Complaint.
         12.      Defendant admits the allegations in Paragraph 12 of the Complaint as
it relates to the United States District Court for the Eastern District of North Carolina,
Southern Division. Defendant denies the remaining allegations in Paragraph 12 of
the Complaint.
                                  FACTUAL ALLEGATIONS
         13.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 13 of the Complaint.
         14.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 14 of the Complaint.
         15.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 15 of the Complaint.



                                          2 5 Filed 05/16/19 Page 2 of 13
              Case 7:19-cv-00089-BO Document
CORE/3506595.0005/152590466.1
         16.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 16 of the Complaint.
         17.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 17 of the Complaint.
         18.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 18 of the Complaint.
         19.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 19 of the Complaint.
         20.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 20 of the Complaint.
         21.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 21 of the Complaint.
         22.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 22 of the Complaint.
         23.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 23 of the Complaint.
         24.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 24 of the Complaint.
         25.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 25 of the Complaint.
         26.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 26 of the Complaint.
         27.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 27 of the Complaint.
         28.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 28 of the Complaint.



                                        3 5 Filed 05/16/19 Page 3 of 13
            Case 7:19-cv-00089-BO Document
CORE/3506595.0005/152590466.1
         29.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 29 of the Complaint.
         30.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 30 of the Complaint.
         31.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 31 of the Complaint.
         32.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 32 of the Complaint.
         33.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 33 of the Complaint.
         34.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 34 of the Complaint.
         35.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 35 of the Complaint.
         36.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 36 of the Complaint.
         37.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 37 of the Complaint.
         38.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 38 of the Complaint.
         39.      Defendant denies the allegations in Paragraph 39 of the Complaint.
         40.      Defendant denies the allegations in Paragraph 40 of the Complaint.
         41.      Defendant denies the allegations in Paragraph 41 of the Complaint.
         42.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 42 of the Complaint.




                                        4 5 Filed 05/16/19 Page 4 of 13
            Case 7:19-cv-00089-BO Document
CORE/3506595.0005/152590466.1
         43.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 43 of the Complaint.
         44.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 44 of the Complaint.
         45.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 45 of the Complaint.
         46.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 46 of the Complaint.
         47.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 47 of the Complaint.
         48.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 48 of the Complaint.
         49.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 49 of the Complaint.
         50.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 50 of the Complaint.
         51.      Defendant denies the allegations in Paragraph 51 of the Complaint.
                                 FIRST CLAIM FOR RELIEF
         52.      Defendant incorporates by reference the previous portions of this
Answer herein.
         53.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 53 of the Complaint.
         54.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 54 of the Complaint.
         55.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 55 of the Complaint.



                                        5 5 Filed 05/16/19 Page 5 of 13
            Case 7:19-cv-00089-BO Document
CORE/3506595.0005/152590466.1
         56.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 56 of the Complaint.
         57.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 57 of the Complaint.
         58.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 58 of the Complaint.
         59.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 59 of the Complaint.
         60.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 60 of the Complaint.
         61.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 61 of the Complaint.
         62.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 62 of the Complaint.
         63.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 63 of the Complaint.
         64.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 64 of the Complaint.
         65.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 65 of the Complaint.
         66.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 66 of the Complaint.
         67.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 67 of the Complaint.




                                        6 5 Filed 05/16/19 Page 6 of 13
            Case 7:19-cv-00089-BO Document
CORE/3506595.0005/152590466.1
                                SECOND CLAIM FOR RELIEF
         68.      Defendant incorporates by reference the previous portions of this
Answer herein.
         69.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 69 of the Complaint.
         70.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 70 of the Complaint.
         71.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 71 of the Complaint.
         72.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 72 of the Complaint.
         73.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 73 of the Complaint.
         74.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 74 of the Complaint.
         75.      Defendant denies the allegations in Paragraph 75 of the Complaint.
         76.      Defendant denies the allegations in Paragraph 76 of the Complaint.
         77.      Defendant denies the allegations in Paragraph 77 of the Complaint.
         78.      Defendant denies the allegations in Paragraph 78 of the Complaint.
         79.      Defendant denies the allegations in Paragraph 79 of the Complaint.
                                 THIRD CLAIM FOR RELIEF
         80.      Defendant incorporates by reference the previous portions of this
Answer herein.
         81.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 81 of the Complaint.



                                        7 5 Filed 05/16/19 Page 7 of 13
            Case 7:19-cv-00089-BO Document
CORE/3506595.0005/152590466.1
         82.      Defendant denies the allegations in Paragraph 82 of the Complaint.
         83.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 83 of the Complaint.
         84.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 84 of the Complaint.
         85.      Defendant denies the allegations in Paragraph 85 of the Complaint.
         86.      Defendant denies the allegations in Paragraph 86 of the Complaint.
                                FOURTH CLAIM FOR RELIEF
         87.      Defendant incorporates by reference the previous portions of this
Answer herein.
         88.      Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 88 of the Complaint.
         89.      Defendant denies the allegations in Paragraph 89 of the Complaint.
         90.      Defendant denies the allegations in Paragraph 90 of the Complaint.
         91.      Defendant denies the allegations in Paragraph 91 of the Complaint.
         92.      Defendant denies the allegations in Paragraph 92 of the Complaint.
         93.      Defendant denies the allegations in Paragraph 93 of the Complaint.
         94.      Defendant denies the allegations in Paragraph 94 of the Complaint.
         95.      Defendant denies the allegations in Paragraph 95 of the Complaint.
                                 FIFTH CLAIM FOR RELIEF
         96.      Defendant incorporates by reference the previous portions of this
Answer herein.
         97.      Defendant denies the allegations in Paragraph 97 of the Complaint.
         98.      Defendant denies the allegations in Paragraph 98 of the Complaint.
         99.      Defendant denies the allegations in Paragraph 99 of the Complaint.



                                        8 5 Filed 05/16/19 Page 8 of 13
            Case 7:19-cv-00089-BO Document
CORE/3506595.0005/152590466.1
         100. Defendant denies the allegations in Paragraph 100 of the Complaint.
         101. Defendant denies the allegations in Paragraph 101 of the Complaint.
         102. Defendant denies the allegations in Paragraph 102 of the Complaint.
                                 SIXTH CLAIM FOR RELIEF
         103. Defendant incorporates by reference the previous portions of this
Answer herein.
         104. Defendant denies the allegations in Paragraph 104 of the Complaint.
         105. Defendant denies the allegations in Paragraph 105 of the Complaint.
         106. Defendant denies the allegations in Paragraph 106 of the Complaint.
         107. Defendant denies the allegations in Paragraph 107 of the Complaint.
         108. Defendant denies the allegations in Paragraph 108 of the Complaint.
                                SEVENTH CLAIM FOR RELIEF
         109. Defendant incorporates by reference the previous portions of this
Answer herein.
         110. Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 110 of the Complaint.
         111. Defendant denies the allegations in Paragraph 111 of the Complaint.
         112. Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 112 of the Complaint.
         113. Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 113 of the Complaint.
         114. Defendant denies the allegations in Paragraph 114 of the Complaint.
         115. Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 115 of the Complaint.




                                        9 5 Filed 05/16/19 Page 9 of 13
            Case 7:19-cv-00089-BO Document
CORE/3506595.0005/152590466.1
         116. Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 116 of the Complaint.
         117. Defendant lacks sufficient information or belief to admit or deny the
allegations in Paragraph 117 of the Complaint.
         118. Defendant denies the allegations in Paragraph 118 of the Complaint.
         119. Defendant denies the allegations in Paragraph 119 of the Complaint.
         120. Defendant denies the allegations in Paragraph 120 of the Complaint.
         121. Defendant denies the allegations in Paragraph 121 of the Complaint.
                                EIGHTH CLAIM FOR RELIEF
         122. Defendant incorporates by reference the previous portions of this
Answer herein.
         123. Defendant denies the allegations in Paragraph 123 of the Complaint.
         124. Defendant denies the allegations in Paragraph 124 of the Complaint.
         TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF
         125. Defendant incorporates by reference the previous portions of this
Answer herein.
         126. Defendant denies the allegations in Paragraph 126 of the Complaint.
         127. Defendant denies the allegations in Paragraph 127 of the Complaint.
         128. Defendant denies the allegations in Paragraph 128 of the Complaint.
         129. Defendant denies the allegations in Paragraph 129 of the Complaint.
         130. Defendant denies the allegations in Paragraph 130 of the Complaint.
         131. Defendant denies the allegations in Paragraph 131 of the Complaint.




                                       10 5 Filed 05/16/19 Page 10 of 13
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/152590466.1
                                    GENERAL DENIAL
          Defendant generally and specifically denies each allegation not expressly
admitted herein. Defendant further denies that Plaintiffs have suffered any damages
or is entitled to any relief as alleged in the Complaint, or at all.
                                AFFIRMATIVE DEFENSES
          1.       Plaintiffs' Complaint fails to state a claim upon which relief can be
granted.
          2.       Plaintiffs' claims are barred by equity, including laches, waiver and/or
estoppel.
          3.       Plaintiffs' claims are barred by an absolute and/or qualified privilege,
including competitor’s privilege.
          4.       Defendant denies causing Plaintiff to suffer any damages and
affirmatively alleges, upon information and belief, that Plaintiffs' claims are barred
in whole or in part because Plaintiffs have, or discovery will show Plaintiffs have,
failed to mitigate any damages claimed to have been suffered.
          5.       Defendant affirmatively alleges that Plaintiffs, through their own
negligence and fault, proximately caused the injuries (in whole or in part to the
extent there are any) which are the subject of the Complaint.
          6.       Discovery may reveal facts that support other affirmative defenses
such as those listed in the Federal Rules of Civil Procedure, all of which Defendant
hereby expressly reserves.
                     PRAYER FOR RELIEF AND JURY TRIAL DEMAND
         7.       Defendant hereby demands a trial by jury on all issues so triable.
         8.       WHEREFORE, Defendant requests that this Court enter Judgment in
favor of Defendant, dismiss Plaintiffs' Complaint in its entirety, award Defendant
the costs and attorneys’ fees that it incurred in having to defend against Plaintiffs'




                                          11 5 Filed 05/16/19 Page 11 of 13
              Case 7:19-cv-00089-BO Document
CORE/3506595.0005/152590466.1
claims, and award Defendants such other and further relief as the Court deems just
and proper.


         RESPECTFULLY SUBMITTED this 16th day of May, 2019.


                                   By:   /s/ Amy P. Hunt
                                         Amy P. Hunt (34166)
                                         HORACK, TALLEY, PHARR &
                                         LOWNDES, P.A.
                                         2600 One Wells Fargo Center
                                         301 South College Street
                                         Charlotte, North Carolina 28202-6006
                                         Telephone: (704) 377-2500
                                         Facsimile: (704) 714-7935
                                         E-mail: AHunt@horacktalley.com
                                         Sean W. Colligan (18138)
                                         STINSON LLP
                                         1201 Walnut Street
                                         Kansas City, Missouri 64106
                                         Telephone: (816) 842-8600
                                         Facsimile: (816) 691-3495
                                         E-mail: sean.colligan@stinson.com
                                         Lonnie J. Williams, Jr. (pro hac vice
                                         forthcoming)
                                         Carrie M. Francis (pro hac vice
                                         forthcoming)
                                         STINSON LLP
                                         1850 North Central Avenue, Suite 2100
                                         Phoenix, Arizona 85004-4584
                                         Telephone: (602) 279-1600
                                         Facsimile: (602) 240-6925
                                         Email: lonnie.williams@stinson.com
                                                 carrie.francis@stinson.com
                                         Attorneys for Lifestyle Publications,
                                         LLC




                                       12 5 Filed 05/16/19 Page 12 of 13
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/152590466.1
                                CERTIFICATE OF SERVICE
         I hereby certify that on May 16, 2019, I caused the foregoing document to
be filed electronically with the Clerk of Court through ECF; and as Plaintiffs’
counsel is not yet a registered ECF user for this matter, I sent a copy by U.S. Mail
and email of this same filing to:

         Alexander C. Dale
         Christopher S. Edwards
         Ward and Smith, P.A.
         P.O. Box 7068
         Wilmington, NC 28406-7068
         acd@wardandsmith.com
         csedwards@wardandsmith.com


                                            /s/ Amy P. Hunt




  Case 7:19-cv-00089-BO Document 5 13
CORE/3506595.0005/152590466.1
                                   Filed 05/16/19 Page 13 of 13
